       Case 3:17-cv-03166-VC Document 162 Filed 10/29/18 Page 1 of 4



 1   Victoria Q. Smith, CBA No. 236045
     VSmith@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Tel: 650.838.4300 / Fax: 650.838.4350

 5   Ramsey M. Al-Salam, CBA No. 109506
     RAlSalam@perkinscoie.com
 6   Christina J. McCullough, CBA No. 245944
     CMcCullough@perkinscoie.com
 7
     Stevan R. Stark (admitted pro hac vice)
 8   SStark@perkinscoie.com
     Antoine M. McNamara, CBA No. 261980
 9   AMcNamara@perkinscoie.com
     PERKINS COIE LLP
10   1201 Third Avenue, Suite 4900
11   Seattle, WA 98101
     Tel: 206.359.8000 / Fax: 206.359.9000
12
     Attorneys for Plaintiff and
13   Counterclaim-Defendant F5 Networks, Inc.
14
                                 UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
     F5 NETWORKS, INC.,
17                                              No. 3:17-cv-3166-VC
                   Plaintiff,
18
            v.                                  F5 NETWORKS, INC.’S
19                                              ADMINISTRATIVE MOTION TO FILE
     RADWARE, INC.,                             DOCUMENTS UNDER SEAL PURSUANT
20                                              TO CIVIL L.R. 79-5
                   Defendant.
21

22   RADWARE, INC. and RADWARE, LTD.
23                 Counterclaim-Plaintiffs,
24          v.
25   F5 NETWORKS, INC.,
26                 Counterclaim-Defendant.
27

28

                                                        F5’S ADMINISTRATIVE MOTION TO SEAL
                                                                      CASE NO. 3:17-cv-3166-VC
        Case 3:17-cv-03166-VC Document 162 Filed 10/29/18 Page 2 of 4



 1          Pursuant to Civil Local Rules 7-11 and 79-5, F5 Networks, Inc. (“F5”) respectfully moves

 2   for administrative relief to conditionally file under seal the following documents that contain

 3   material designated by Radware, Inc. and Radware, Ltd. (collectively, “Radware”) as HIGHLY

 4   CONFIDENTIAL -- SOURCE CODE and/or HIGHLY CONFIDENTIAL - ATTORNEYS’

 5   EYES ONLY under the stipulated protective order (Dkt. No. 34) (“Protective Order”): Exhibits

 6   13, 14, and 15 (“Exhibits”) to the Declaration of Stevan R. Stark in Support of F5’s Motion for

 7   Clarification or, in the Alternative, for Leave to Amend Infringement Contentions (“Stark

 8   Declaration”).

 9          F5 has reviewed Civil Local Rules 7-11 and 79-5 governing administrative motions to file

10   materials under seal. This administrative motion complies with the local rules and is supported

11   by a declaration of Stevan R. Stark (“Administrative Declaration”).

12          These Exhibits contain quotations from materials and descriptions of source code that

13   Radware has designated as either HIGHLY CONFIDENTIAL -- SOURCE CODE and/or

14   HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY under the Protective Order.

15          In accordance with Local Rule 79-5, F5 will lodge these Exhibits with the Court, and will

16   also serve these documents on Radware to provide it with an opportunity to support its claim of

17   confidentiality.

18          For these reasons, F5 therefore respectfully conditionally requests the Court seal the above

19   documents.

20

21

22

23

24

25

26

27

28

                                                              F5’S ADMINISTRATIVE MOTION TO SEAL
                                               -1-                          CASE NO. 3:17-cv-3166-VC
       Case 3:17-cv-03166-VC Document 162 Filed 10/29/18 Page 3 of 4



 1
     DATED: October 29, 2018           By: /s/ Stevan R. Stark
 2                                         Ramsey M. Al-Salam, CBA No. 109506
                                           RAlSalam@perkinscoie.com
 3
                                           Christina J. McCullough, CBA No. 245944
 4                                         CMcCullough@perkinscoie.com
                                           Stevan R. Stark (admitted pro hac vice)
 5                                         SStark@perkinscoie.com
                                           Antoine M. McNamara, CBA No. 261980
 6                                         AMcNamara@perkinscoie.com
                                           PERKINS COIE LLP
 7
                                           1201 Third Avenue, Suite 4900
 8                                         Seattle, WA 98101
                                           Phone: 206.359.8000
 9                                         Fax: 206.359.9000
10                                         Victoria Q. Smith, CBA No. 236045
11                                         VSmith@perkinscoie.com
                                           PERKINS COIE LLP
12                                         3150 Porter Drive
                                           Palo Alto, CA 94304-1212
13                                         Phone: 650.838.4300
                                           Fax: 650.838.4350
14
                                           Attorneys for Plaintiff and
15                                         Counterclaim-Defendant F5 Networks, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  F5’S ADMINISTRATIVE MOTION TO SEAL
                                     -2-                        CASE NO. 3:17-cv-3166-VC
        Case 3:17-cv-03166-VC Document 162 Filed 10/29/18 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on October 29, 2018, I caused copies of the foregoing document to be
 3   served via ECF to the following counsel of record:
 4
     Fabio Marino
 5   Barrington Dyer
     Nitin Gambhir
 6   Teri H.P. Nguyen
     Luc Dahlin
 7   POLSINELLI LLP
 8   1661 Page Mill Road, Suite A
     Palo Alto, CA 94304
 9   Tel: 650-461-7700
     Fax: 650-461-7701
10   Email: fmarino@polsinelli.com
     Email: bdyer@polsinelli.com
11
     Email: ngambhir@polsinelli.com
12   Email: thpnguyen@polsinelli.com
     Email: ldahlin@polsinelli.com
13
     Attorneys for Defendant Radware, Inc. and
14   Counterclaim-Plaintiffs Radware, Inc. and
     Radware, Ltd.
15
                                                          /s/ Stevan R. Stark
16                                                        Stevan R. Stark
17

18

19

20

21

22

23

24

25

26

27

28

                                                               F5’S ADMINISTRATIVE MOTION TO SEAL
                                              -3-                            CASE NO. 3:17-cv-3166-VC
